DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    551
    228
    media_image1.png
    Greyscale

Continuity Data Map

    PNG
    media_image2.png
    416
    546
    media_image2.png
    Greyscale

Pending Claim Tree

    PNG
    media_image3.png
    408
    122
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    497
    819
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 102/103
Claims 21-22,25-29, 32 and 33 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BROWNSTEIN (US 2008/0164221 A1). As underscored below, a “filter bag” receives muddy water pumped from a project site to filter sediment from the water and discharge it into an “open drainage system” (i.e., “water inlet”).
BROWNSTEIN disclose:
[0003] Construction sites often generate industrial waste water contaminated with relatively environmentally benign sediments (e.g., dirt). Temporary on-site water treatment solutions have been developed to address such contaminated water streams, including temporary sedimentation basins, filter bags, and filter socks. Filter bags and filter socks are widely used in construction projects where there is no available space for a sedimentation basin, or if the volume of contaminated water to be treated is relatively small. Muddy, sediment-laden water is pumped from the project site and discharged into a filter bag/filter sock. The porous walls of the filter bag (generally a geo-textile) act as a filter that removes the sediment, enabling filtered water flowing out of the filter bag to be discharged into a stream or other open drainage system. The sediment is retained inside the filter bag, forming a filter cake. Filter bags are configured to be filled to capacity and release filter water gradually, whereas filter socks are generally configured to be placed at the outlet end of a hose or pipe, to remove mud/sedimentation from contaminated water in flow. Again, the porous walls of the filter sock act as a filter that removes the sediment, enabling filtered water to flow from the filter sock into the ambient environment.

    PNG
    media_image5.png
    752
    519
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  BROWNSTEIN (US 2008/0164221 A1) as applied to claims 21-22,25-29, 32 and 33 above, and further in view of BAILEY (US 2013/0118963 A1).
 	BROWNSTEIN does not expressly disclose the use of a “strap” as recited in dependent claim 30, nor “D-ring clips,” as recited in dependent claim 31. The Examiner takes OFFICIAL NOTICE that the use of both “straps” and “D-ring clips” to secure or attach things, is well known in the art. BAILEY provides an example of their use:

    PNG
    media_image6.png
    441
    558
    media_image6.png
    Greyscale

[0034] The filter material that comprises the skirt 32 and the filter trap 50 preferably retains solid particulate matter having major dimension 2 millimeters or greater; such filter material is available, for example, from Atlantic Construction Fabric, Inc., of Portland, Oreg. The wire insert 40 and D-rings 37 are comprised of a rigid, rust-resistant metal or plastic. The D-rings 37 are attachable to a catch basin grate 24 by cable ties 31 or other cord-like fasteners having adequate strength and durability for the purpose. 

“straps”) and/or “D-rings” to fasten the components of BROWNSTEIN in view of the well-known status of these fasteners and/or in view of the teachings of BAILEY.
	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  BROWNSTEIN (US 2008/0164221 A1) as applied to claims 21-22,25-29, 32 and 33 above, and further in view of PAOLUCCIO (US 2009/0095682 A1).
	Claim 23 specifies the insertion of an additive into the dewatering bag, which does not appear to be expressly disclosed by BROWNSTEIN.
	PAOLUCCIO in a storm water management system, discloses:
[0115] 8. Optional microbe 55 and chemical 56 additions: The use of microbes in water treatment has been gaining in popularity in recent years. Many types of microbes are now available that could be easily added to the absorber cartridge. For example, microbes that attack nitrates can be added to the absorbent materials. These are naturally occurring microbes in nature but concentrated dry pellets could be added to the cartridge. These microbes attach themselves to nitrates and may pass into the storm drain system piping. The slow acting microbes can break down the harmful nitrates into harmless chemicals and gas.
	
	In view of the teachings of PAOLUCCIO, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of BROWNSTEIN by incorporating additives that aid in reducing or eliminating harmful nitrates and other contaminants.

    PNG
    media_image7.png
    779
    517
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    763
    522
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the relative and subjective recitation, “high flow filtering material,” is subject to numerous possible interpretations, rendering the claim vague and indefinite. It is unclear what Applicant intends by this language.
In claim 24, it is unclear how a “filtering element” constitutes an “additive.” 
In claim 25, the relative and subjective recitation, “harmful chemicals,” is subject to numerous possible interpretations, rendering the claim vague and indefinite. It is unclear what Applicant intends by this language.
In claims 26 and 27, the relative and subjective recitations, “short,” “wide,” “long,” and “narrow,” are subject to numerous possible interpretations, rendering the claims vague and indefinite. It is unclear what Applicant intends by this language.
In claim 32, the relative and subjective recitation, “High Flow Grey Material,” is subject to numerous possible interpretations, rendering the claim vague and indefinite. It is unclear what Applicant intends by this language.
In claim 33, it is unclear what is intended by: “breaking strength,” “elongation to break percentage,” “grab tensile strength,” “grab elongation,” “trapezoid tear resistance,” “puncture resistance,” “permittivity,” “A.O.S.,” and “filtering efficiency.” The disclosure, as originally filed, fails to place potential infringers on notice as to what constitutes infringement of these terms. The “standards” referenced in the Specification with respect to these terms are subject to change without notice and revisions, thus, having no “set” meaning.

    PNG
    media_image9.png
    489
    793
    media_image9.png
    Greyscale

It is unclear what Applicants intend by the recitation, “configured,” as it used in claims 30-31.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter, which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claims 21-31, does not reasonably provide enablement for the “High Flow Grey Material,” or the properties asserted to define it as recited in claim 33.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice, make or use the invention commensurate in scope with these It is noted that Applicant references a number of “ASTM” standards with respect to the “properties” of the “High Flow Grey Material” in the Specification without any other details. It is unclear how these metrics are measured. Moreover, such metrics are subject to change without notice, and for that reason, are additionally indefinite, for the same reason that trademarks are indefinite. Absent clear knowledge of how these metrics are measured, it is unclear how to practice, make or use the invention as defined in claims 32 and 33. The incorporation of essential material into the disclosure may only be made by reference to US Patent documents. One skilled in the art would not be able to practice the invention of claims 32 and 33 without undue experimentation.
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the subject matter of claims 21-32, does not reasonably provide enablement for the subject matter of claim 33.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice, make or use the invention commensurate in scope with claim 33. Most of the “limitations” set forth in claim 33 (shown above) are defined by various “standards.” Such standards are not freely available, but must be paid for, often are specific to certain materials and are subject to change without notice. Only US patent documents may be used to incorporate subject matter essential to the understanding of the invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776